Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 04/04/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Applicant’s arguments with respect to the prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on the same reference combination applied in the prior rejection of record. Please see below for the current prior art rejection of Chen I, in view of Chen II, in further view of Bi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen I (US 2015/0285889), in view of Chen II (“Motion-Compensated Compressed Sensing for Dynamic Contrast-Enhanced MRI Using Regional Spatiotemporal Sparsity and Region Tracking: Block LOw-rank Sparsity with Motion-guidance (BLOSM)”), and in further view of Bi (US 2019/0079155).

Regarding claim 1, Chen I teaches a method of magnetic resonance (MR) imaging of an object positioned in the examination volume of a MR device, the method comprising:
	generating MR signals by subjecting the object to an imaging sequence comprising RF pulses and switched magnetic field gradients [¶0050. See also rest of reference.]; 
	acquiring signal data according to a stack-of-stars or stack-of-spirals scheme, wherein the MR signals are acquired as radial or spiral k-space profiles from a number of parallel slices arranged at adjacent positions along a slice direction [See Fig. 4, wherein a stack of spirals is shown and separated in the Kz (slice) direction. See also rest of reference.], sampling an ellipsoidal or spherical volume of k-space [Fig. 4, wherein an ellipsoidal volume of k-space is sampled for each time t. A ellipsoid is characterized by having either properties: every planar cross section is either an ellipse, or is empty, or is reduced to a single point (this explains the name, meaning "ellipse-like") or it is bounded, which means that it may be enclosed in a sufficiently large sphere. As can be seen in Fig. 4, the shape shown by the stack of spirals has can be bounded by a sphere that is larger. Further, each planar cross section in the kz direction is a circle, which is a type of ellipse. See also rest of reference.], wherein a three-dimensional ellipsoidal or spherical central portion of k-space is more densely sampled during the acquisition than peripheral portions of k-space [¶0051, wherein full sampling is performed in the center of each spiral. See also Fig. 4, wherein there is a ellipsoidal central portion of k-space. See also rest of reference.];
	reconstructing respective intermediate MR images from sub-sampled signal data for each of a number of successive time intervals [See Fig. 5 and 6, wherein intermediate images are reconstructed. See also ¶0052, ¶0062, and rest of reference.]; 
	determining, by way of image registration [¶0052, wherein image registration is performed. See also rest of reference.], a plurality of geometric transformations to transform each of the intermediate MR images into one common coordinate system [¶0056, wherein spatiotemporal basis functions (plural) are applied to regions (plural) to achieve motion compensation. ¶0062, wherein the compensation is iterated until a threshold is met, therefore a plurality of transforms are determined. See also rest of reference.]; 
	applying each geometric transformation of the plurality of geometric transformations to the intermediate MR images to compensate for the occurred motion resulting in motion-corrected intermediate MR images [¶0056, wherein spatiotemporal basis functions (plural) are applied to regions (plural) to achieve motion compensation. ¶0062, wherein the compensation is iterated until a threshold is met, therefore a plurality of transforms are determined. See also rest of reference.]; and
	combining the corrected intermediate MR images into a final MR image [¶0062, wherein the cube images are put back together. See also rest of reference.].
	However, Chen I is silent in teaching wherein the imaging sequence is one of a balanced (turbo) field echo sequence or an echo planar imaging (EPI) sequence or a turbo spin echo (TSE) sequence or a GRASE sequence and elastic image registration.
	Chen II, which is also in the field of MRI, teaches wherein the imaging sequence is a turbo field echo (TFE) sequence [Page 1032, wherein Turbo FLASH is used. Turbo FLASH is the Siemens name for Turbo Field Echo (TFE). See also rest of reference.] and reconstructing respective intermediate MR images from sub-sampled signal data for each of a number of successive time intervals [Page 1031, wherein nonrigid registration was used. See also Fig. 1-2, which show intermediate images (formed as blocks) and also rest of reference.],
	determining, by way of elastic image registration, a set of geometric transformations to transform each of the intermediate MR images into one common coordinate system [Page 1031, wherein nonrigid registration was used. See 1031, wherein the common gap mask Gc is formed from a plurality of gap masks. Therefore, a set of geometric transformations (plurality of gap masks) is determined. See also Fig. 1, wherein the motion compensation is iterated. Therefore, a plurality of transformations are determined and applied. Further, the reference discloses motion in two directions (phase and readout encoding directions) and is compensated for. Therefore, there is are geometric transformations in two directions. Fig. 3 also teaches that motion occurred rightward and upward and page 1031 teaches compensating for motion, therefore there are two transformations: one to compensate for the rightward motion and one to compensate for the upward motion. This is also done for each block (see fig. 1), so even more geometric transformations. See also rest of reference.]; 
	applying the set of geometric transformations to the intermediate MR images to compensate for the occurred motion resulting in motion-corrected intermediate MR images [See 1031, wherein the common gap mask Gc is formed from a plurality of gap masks. Therefore, a set of geometric transformations (plurality of gap masks) is actually applied since the common gap mask is formed by a plurality of gap masks and is applied. See also Fig. 1, wherein the motion compensation is iterated. Therefore, a plurality of transformations are determined and applied. Further, the reference discloses motion in two directions (phase and readout encoding directions) and is compensated for. Fig. 3 also teaches that motion occurred rightward and upward and page 1031 teaches compensating for motion, therefore there are two transformations: one to compensate for the rightward motion and one to compensate for the upward motion. This is also done for each block (see fig. 1), so even more geometric transformations. See also rest of reference.]; and
	combining the corrected intermediate MR images into a final MR image [Fig. 1, wherein the blocks are combined to form a final corrected image. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I.
	However, Chen I and Chen II are silent in teaching wherein the imaging sequence is one of a balanced (turbo) field echo sequence or an echo planar imaging (EPI) sequence or a turbo spin echo (TSE) sequence or a GRASE sequence.
	Bi, which is also in the field of MRI, teaches wherein the imaging sequence is one of a balanced (turbo) field echo sequence or an echo planar imaging (EPI) sequence or a turbo spin echo (TSE) sequence or a GRASE sequence [¶0025 and ¶0031. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II with the teachings of Bi because Chen I and Bi teach performing stack of stars/spirals (SOS) k-space sampling [Chen I - Fig. 4; Bi -¶0025] and Bi teaches that it is known in the art to acquire SOS k-space data and teaches that it is beneficial to perform TSE sequences because these sequences can readily segmented with minimal distortion and phase-error related artifacts [Bi - ¶0025; ¶0031]. 

Regarding claim 2, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I further teaches wherein the central portion of k-space is sampled in accordance with the Nyquist criterion while the peripheral portions of k-space are sub-sampled in each time interval [¶0046 and ¶0051, wherein the central portion is fully/over sampled and the peripheral portion is variably sampled. See also rest of reference.]. 
	
Regarding claim 3, Chen I, Chen II, and Bi teach the limitations of claim 2, which this claim depends from.
	Chen I further teaches wherein the central portion of k-space is sampled more closely in time as compared to the peripheral portions [See Fig. 4 and ¶0057, wherein center kz spirals are sampled for all time points t and peripheral spirals are undersampled for different time points. See also rest of reference.].

Regarding claim 4, Chen I, Chen II, and Bi teach the limitations of claim 3, which this claim depends from.
	Chen I and Chen II both teach wherein the motion corrected intermediate MR images are combined either in image space or in k-space into the final MR image [Chen I - ¶0062, the image cubes are in image space when combined. Chen II - Page 1031, right column, images were motion compensated for all motion deformations. See Fig. 1 and also rest of references.].

Regarding claim 6, Chen I, Chen II, and Bi teach the limitations of claim 4, which this claim depends from.
	Chen I and Chen II both teach wherein the intermediate MR images are corrected according to the derived motion induced displacements and/or deformations attributed to the respective time interval [Chen I - ¶0059, wherein the BLOSM motion compensates each region. See also rest of reference. Chen II - Page 1031, right column, images were motion compensated for all motion deformations. See Fig. 1 and also rest of reference.].

Regarding claim 7, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I is silent in teaching wherein the signal data is weighted in the reconstruction of the final MR image corresponding to the extent of the derived motion induced displacements and/or deformations.
	Chen further teaches wherein the signal data is weighted in the reconstruction of the final MR image corresponding to the extent of the derived motion induced displacements and/or deformations [Page 1031, right column wherein the signal data is weighted corresponding to pixel values and the pixels show the deformations. See Fig. 1 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I. 

Regarding claim 8, Chen I, Chen II, and Bi teach the limitations of claim 7, which this claim depends from.
	However, Chen I is silent in teaching wherein the weighting is derived from a measure of similarity of the motion corrected intermediate MR images.
	Chen II further teaches wherein the weighting is derived from a measure of similarity of the motion corrected intermediate MR images [Page 1031, right column wherein the signal data is weighted corresponding to amount of overlap for a pixel. If this pixel overlaps, there is similarity. See Fig. 1 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I.

Regarding claim 10, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I further teaches wherein a rotation angle of the radial or spiral k-space profiles is incremented according to a golden angle scheme during the acquisition of successive k-space profiles [First, claim 1 discloses that either radial k-space profiles or spiral k-space profiles are acquired. This claim only further limits radial k-space profiles. Since Chen I discloses spiral k-space profiles and this claim does not further limit spiral k-space profiles (only radial), then Chen I still teaches this limitation. Note, ¶0048 does teach this limitation.].

Regarding claim 11, the same reasons for rejection of claim 1, also apply to this claim. Claim 11 is merely the apparatus version of method claim 1. 

Regarding claim 12, the same reasons for rejection of claim 1, also apply to this claim. Claim 12 is merely the computer-program version of method claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Chen I, in view of previously cited Chen II, in further view of previously cited Bi, and in furthest view of Song (“k-Space Weighted Image Contrast (KWIC) for Contrast Manipulation in Projection Reconstruction MRI”).

Regarding claim 5, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I and Chen II further teach intermediate MR images [Chen  I - See Fig. 5 and 6, wherein intermediate images are reconstructed. See also ¶0052, ¶0062, and rest of reference. Chen II - See also Fig. 1-2, which show intermediate images (formed as blocks) and also rest of reference.].
	However, Chen I, Chen II, and Bi are silent in teaching wherein the MR images are reconstructed using a k-space weighted image contrast (KWIC) filter.
	Song, which is in the field of MRI, teaches wherein the MR images are reconstructed using a k-space weighted image contrast (KWIC) filter [See Theory and Methods section. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen I, Chen II, and Bi with the teachings of Song because Song teaches that KWIC filters can be used because non-Cartesian sampling that acquires oversampling the central portion of k-space and less sampling at the periphery of the k-space [Song - See Theory and Methods sections.], which is also similarly taught by Chen I  and Bi [Chen - ¶0046; Bi - ¶0025]. Therefore, the k-space data in Chen I and Bi can also be reconstructed using KWIC filters. Further, the benefit of using KWIC would be to yielding a series of images at a significantly higher effective temporal resolution than what is currently possible with other methods and being able to manipulate contrast [Song - Abstract], wherein an object of Chen I, Chen II, and Bi is to obtain MR contrast images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896